Citation Nr: 1716047	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-33 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left lower extremity cellulitis with superficial phlebitis prior to May 7, 2015.

2. Entitlement to a rating in excess of 60 percent for chronic obstructive pulmonary disease (COPD), emphysema, and bronchitis prior to November 13, 2014.

3. Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977 and November 1986 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board previously considered and remanded these issues in September 2014 and March 2016.

The issue of entitlement to an increased rating for the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows pulmonary function test results over 40 percent and no cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episode(s) of acute respiratory failure, or requirement for outpatient oxygen therapy.

2. Regarding left lower extremity phlebitis, the evidence shows persistent edema and eczema but not stasis pigmentation, subcutaneous induration, or ulceration.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent for COPD prior to November 13, 2014 have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6604 (2016).

2. The criteria for a 40 percent rating, but not higher, for residuals of left lower extremity cellulitis with superficial phlebitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, DC 7121 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In June 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  In a March 2015 letter, the Veteran reported having no treatment at the VA in Jackson since 2007 and that all treatment records had been provided.  VA provided examinations for the left lower extremity and COPD in June 2008, July 2008, November 2009, August 2010, February 2011, and May 2011.  The Board finds the examinations adequate because the examiners documented subjective complaints, objective test results, and addressed the rating criteria and levels of functioning.  Pursuant to Board remands, the AOJ issued a Supplemental Statement of the Case for these issues.  As such, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  


II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observed by his senses, such as pain, shortness of breath, and fatigue.  However, he is not competent to measure pulmonary function or clinical need for oxygen as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's statements credible to report his symptoms as they are detailed and consistent.

COPD

Prior to November 13, 2014, the Veteran's COPD and related disabilities are rated 60 percent disabling under Diagnostic Code 6604 and based on objective pulmonary function tests (PFT).  The Veteran contends that his COPD symptoms warranted a higher rating.

Under Diagnostic Code (DC) 6604, Forced Expiratory Volume in one second (FEV-1) of 40- to 55-percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 40 to 55 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is utilized.  38 C.F.R. § 4.96(d)(6).

After review of the record, the Board finds that the criteria for a rating in excess of 60 percent for COPD prior to November 13, 2014 have not been met.  
See 38 C.F.R. § 4.97, DC 6604.

The evidence shows compromised breathing and pulmonary function.  June 2008 VA treatment records show complaints of shortness of breath and FEV-1 of 43 percent, FEV1/FVC 72 percent, and DLCO 38 percent.  During the July 2008 examination, the Veteran complained of wheezing and shortness of breath walking one quarter mile or more.  The examiner indicated that he had dyspnea on exertion, but no exacerbations requiring incapacitation or hospitalization, no oxygen therapy, cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The examiner interpreted the June 2008 test results and listed the Veteran's FEV-1 as 
37 percent.  In a November 2008 addendum opinion, the examiner explained that the most reliable pulmonary function test was FEV-1 and the result was 43 percent, not 37.  

The August 2010 examiner noted shortness of breath on exertion, ability to walk approximately one city block, wheezing on a daily basis, use of an inhaler, and FEV1/FVC as 77 percent and the most accurate reflection of pulmonary status.  
A pulmonary function test record from later in August 2010 shows FEV-1 as 
34 percent, DLCO-SB as 33.6 percent, and FEV1/FVC as 77 percent.  

In November 2010 letters, DD and JEG wrote that the Veteran had shortness of breath, labored breath, felt like he could not get enough air, depended on an inhaler, and had difficulty and increased symptoms with physical activity.  The Veteran wrote that his COPD affected him daily with any physical activity and gave examples of walking to the garage, mailbox, from one side of the house to the other, and helping with groceries as activities that caused him to be winded.  He reported that during the August 2010 examination he was short of breath, light-headed, and had a very difficult time breathing into the machine.  He wrote that he felt oxygen was needed to improve his breathing.  The Veteran submitted a private pulmonary function test from December 2010 that showed FEV-1 as 40 percent, FEV1/FVC as 79 percent, and DLCO as 32 percent.  The test results do not identify which test is most accurate.

The February 2011 examination report shows that the Veteran had shortness of breath with exertion and could walk approximately three city blocks.  The Veteran disputed this in later statements reporting that he could walk less than half a block before experiencing shortness of breath.  The February 2011 examiner interpreted pulmonary function test results finding a relatively normal FEV1/FVC ratio indicating no significant obstruction but marked reduction of VC and TLC associated with a reduced DLCO of 45 percent.  March 2011 pulmonary function test report shows FEV-1 as 28 percent, FEV1/FVC 77 percent, and DLCO-SB 
38 percent.  The May 2011 examiner identified the FEV1/FVC of 77 percent as the most appropriate pulmonary function test to reflect the severity of the Veteran's COPD.  A May 2011 treating provider noted shortness of breath, faint wheezes bilaterally, and that the Veteran was not using his inhalers as prescribed.  A June 2014 treatment record shows the Veteran's COPD was stable on Combivent and albuterol.  

The evidence shows the most accurate pulmonary function test results were 
40 percent or higher and the Veteran had no cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or requirement for outpatient oxygen therapy.  Generally, the Veteran's PFTs were 
40 percent or higher, which does not satisfy the criteria for a 100 percent rating.  As discussed above, the June 2008 examiner listed FEV-1 as 37 percent, but in an addendum opinion, the examiner explained that the "correct value" for the FEV-1 reading was 43 percent.  The Board acknowledges the confusion here, but finds that the examiner noted the error and provided the corrected value.  The Board is legally bound by this interpretation and finds it to hold weight as it was provided by a competent medical profession the complex field of respiratory disorders.  
See 38 C.F.R. § 4.96(d)(6) ("When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.") (emphasis added).

In this regard, the August 2010 examiner recorded FEV1/FVC to 77 percent as the most accurate reflection of pulmonary status.  While testing from later in August 2010 show FEV-1 as 34 percent and DLCO-SB as 33.6 percent, FEV1/FVC remained 77 percent.  Based on the proximity to the August 2010 examination and no change in the findings, the FEV1/FVC likely continued to be the most reliable test result.  Although the Veteran wrote that he felt oxygen was needed, the first evidence of required use of oxygen therapy came from November 2014 private treatment.

The December 2010 private PFT showed DLCO as 32 percent, but this result alone is not strongly probative because the FEV-1 and FEV1/FVC from that date were 
40 or higher and the provider did not identify which test result was most accurate.  The March 2011 test results showed FEV-1 as 30 percent and DLCO-SB 
38 percent.  However, the examiner found FEV1/FVC of 77 percent most accurate to reflect the severity of the Veteran's COPD.  As previously states, the pertinent regulation provides that when there is a disparity in PFT results, the test result deemed to be the most accurate is utilized.  38 C.F.R. § 4.96(d)(6).  Therefore, the Board is constrained to utilize the results indicated by medical professionals as most accurate rather than those indicating a higher level of disability.  The Veteran and his friends consistently reported difficulty walking and doing any physical activity without experiencing shortness of breath and requiring rest.  His breathing difficulty and functional impairment are reflected by the current 60 percent schedular disability rating.  Maximum exercise capacity testing does not appear to have been completed during any of the examinations.  The Board has no way to speculate as to what those test results would have been prior to November 2014 and it will not do so.  As PFT results are of record, the Board will rely on those to rate the service-connected COPD.  The evidence shows that the most accurate PFT results from this period are 40 percent or higher.  

Furthermore, there is no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure.  The July 2008 examiner specifically found none and the other examiners did not indicate a presence of such.  Without the most accurate PFT results as less than 40 percent or one of the above enumerated conditions, the Veteran did not more nearly approximate the next-higher 100 percent rating prior to November 2014.  
See 38 C.F.R. § 4.97, DC 6604.


Left lower extremity phlebitis

The Veteran's left lower extremity phlebitis has been rated under Diagnostic Code 7121 for post-phlebitic syndrome of any etiology.  The Veteran was awarded the highest available schedular evaluation (100 percent) for the left leg beginning on May 7, 2015; prior to that date, his left leg was rated 10 percent disabling.  He asserts that his symptoms were worse than those classified as 10 percent.

Diagnostic Code 7121 provides for a 10 percent rating for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, DC 7121.

The Board has reviewed the evidence and finds that the criteria for a 40 percent rating, but not higher, have been met for left lower extremity phlebitis prior to May 7, 2015 throughout the appeal period.  See 38 C.F.R. § 4.104, DC 7121.

The evidence shows persistent edema and skin changes consistent with eczema but not stasis pigmentation, subcutaneous induration, or ulceration.  During the June 2008 examination, the Veteran complained of continued left leg swelling, pain, and dry, flaky skin, denied any skin breakdown or ulcers, and reported wearing of knee high elastic hose with constant edema.  The examiner recorded pain relieved by resting, bilateral edema, dry, dusky and scaling skin with no hair growth, no skin breaks, no varicose veins, and no active cellulitis.  In his January 2009 notice of disagreement, the Veteran endorsed edema, significant leg pain that inhibits his ability to walk, and wearing of compression stockings on a daily basis.  During the November 2009 examination, he reported pain and swelling in the legs most of the time, wearing knee high elastic hose with constant edema, elevating his legs, and no skin breakdown or ulcers.  The examiner noted positive edema, dry, dusky, and scaly skin with no hair growth, and pain but no skin breaks or active cellulitis.  
A September 2011 treatment record notes "1+ edema ble [bilateral lower extremities]."  The Veteran did not report any increased symptoms of the lower extremity phlebitis during the period between the VA examinations in November 2009 and May 7, 2015, upon which the 100 percent disability was granted. 

The Veteran reported and the examiners noted persistent edema throughout the claims period.  The Veteran competently and credibility stated that he wore elastic hose/compression stockings daily.  The examiners described scaling skin with no hair growth, which is consistent with eczema.  Persistent edema and eczema with or without ulceration warrants a 40 percent rating under Diagnostic Code 7121.  38 C.F.R. § 4.104.  Therefore, the Board finds that Veteran's left lower extremity phlebitis more nearly approximates the criteria for a 40 percent rating.  However, the criteria for a 60 percent rating requires persistent edema, eczema, and persistent ulceration, and the 100 percent rating criteria require massive board-like edema.  The examiners prior to May 2015 noted no skin breakdown, ulcers, or stasis pigmentation.  The Veteran's edema is not described as board-like until the May 2015 examination.  The Veteran has not submitted competent evidence suggesting otherwise.  The November 2009 examiner noted 1+ edema.  Based on the evidence, the Board finds that the signs and symptoms of the service-connected left lower phlebitis did not more nearly approximate a rating in excess of 40 percent prior to May 7, 2015.  See 38 C.F.R. § 4.104, DC 7121.  

Other 

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran's COPD and phlebitis could not receive higher disability ratings based on the evidence.  See 38 C.F.R. §§ 4.97, 4.104.  Prior to the periods with total disability ratings, the COPD and left leg symptoms were generally consistent such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  



The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider pulmonary function, edema, pain, changes in skin, aching and fatigue in a leg after prolonged standing or walking, and use of compression hosiery.  All of his symptoms, such as shortness of breath, fatigue, edema, limitations of walking and standing, and pain, have been considered, and the rating codes applied are sufficient to rate the Veteran's disability picture.  

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.


ORDER

A rating in excess of 60 percent for COPD prior to prior to November 13, 2014 is denied.

A rating of 40 percent, but not higher, for phlebitis prior to May 7, 2015, is granted.



REMAND

The Board regrets the additional remand, but during the pendency of the appeal, the Court issued a decision that added additional requirements for an adequate examination of disabilities based on limitation of motion.  In Correia, the Court held that an examination for disabilities, such as the back, should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite joint.  28 Vet. App. at 169-70.  The examinations of record from June 2008, November 2009, May 2015, and April 2016 do not fully address these additional factors.  As such, the case must be remanded to obtain measurements in accordance with the Court's ruling.  The AOJ should also obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file any pertinent, outstanding VA treatment records.

2. Schedule the Veteran for an examination for his back and record all findings on the appropriate worksheet.  The examiner should measure and record all subjective complaints and objective findings, review the claims file, and address the following:

a. Test the back, addressing pain on both passive and active motion and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b. Review the prior VA examinations in October 2007, July 2009, July 2010, November 2011, August 2015, and November 2016.  Explain whether the above tests would be largely similar if conducted at those times and if not, how they would have differed.  If there is a limit to how far back in time such retroactive evaluations would be valid, please state so and explain.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


